                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

LEIGH ANN YOUNGBLOOD-WEST,       *

      Plaintiff,                 *

vs.                              *
                                          CASE NO. 4:18-CV-83 (CDL)
AFLAC INCORPORATED, DANIEL P. *
AMOS, WILLIAM LAFAYETTE AMOS,
JR., CECIL CHEVES, and SAMUEL W. *
OATES,
                                 *
     Defendants.
                                 *

                             O R D E R

      Pursuant to the redaction protocol, Defendants have suggested

redactions to Plaintiff’s Response to Oates’s Motion to Dismiss.

Plaintiff has suggested no redactions. The Court finds Defendants’

proposed redactions appropriate and attaches a redacted version of

this document as Exhibit A to this Order.     The Clerk is directed

to docket this Order, along with the attached Exhibit A, so that

access to it is unrestricted.

      IT IS SO ORDERED, this 19th day of November, 2018.

                                     S/Clay D. Land
                                     CLAY D. LAND
                                     CHIEF U.S. DISTRICT COURT JUDGE
                                     MIDDLE DISTRICT OF GEORGIA




                                 1
